Citation Nr: 1047333	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  10-28 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served on active duty from July 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran suffers from hearing loss that is likely related 
to noise exposure in service.

2.  The Veteran suffers from tinnitus that is likely related to 
noise exposure in service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result of 
disease or injury incurred during active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.385 (2010).

2.  The Veteran has tinnitus that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain 
chronic diseases, including organic disease of the nervous system 
such as sensorineural hearing loss, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A.  Hearing Loss

For purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).

In October 2009, the Veteran submitted the results of a private 
audiogram.  Upon review of the audiogram, the audiologist 
diagnosed the Veteran as having binaural hearing loss.  The 
audiologist noted that the audiogram results revealed a four-
frequency pure-tone average of 63.75 decibels in the right ear 
and 62.5 decibels in the left ear.  Word recognition scores were 
measured using the Maryland CNC test and were recorded as 74 
percent for the right ear and 56 percent for the left ear.  
Accordingly, based on the results of the audiogram, as 
interpreted by the private audiologist, and the Veteran's 
recorded speech recognition scores, the Board finds that the 
Veteran has a current hearing loss disability for VA purposes.  
See 38 C.F.R. § 3.385.  

With regard to the second element of service connection, the 
Veteran's service entrance and separation examination reports 
record normal hearing.  His service treatment records (STRs) 
contain no evidence of complaints of, or treatment related to, 
hearing loss.  The claims folder is also void of any evidence 
related to hearing loss until the October 2009 private audiology 
examination report.  Accordingly, the Board finds that there is 
no evidence showing that the Veteran suffered hearing loss in 
service or sensorineural hearing loss within one year of 
separation from service, so as to afford the Veteran presumptive 
service connection.  See 38 C.F.R. §§ 3.307, 3.309.

Although no hearing loss disability was shown to have existed in 
service, or within one year of the Veteran's separation from 
service, service connection can still be established on the basis 
of post-service evidence of a nexus between current hearing loss 
and service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. 
App. 155 (1993).  In determining whether such a nexus exists, the 
Board is mindful that it must consider the Veteran's contentions 
in conjunction with the circumstances of his service.  38 
U.S.C.A. § 1154(a) (West 2002).  

In this case, the Veteran contends that he exposed to loud noises 
during service.  He states, among other things, that he was the 
driver of a landing craft that had two 600-horsepower diesel 
engines that were very loud and that he was exposed to noise from 
gunfire.  The Veteran's notice of separation from service shows 
that in service, he served as a seaman apprentice, a seaman, and 
a coxswain.  That document also shows that the Veteran attended 
Landing Craft School and was subsequently stationed at Waipio 
Amphibious Operations Base and aboard the USS Riverside (APA-
102).  Based on this evidence, the Board finds credible the 
Veteran's account of noise exposure in service, as it is 
consistent with the circumstances of his service.  Thus, the 
question is one of nexus.

In the October 2009 private audiology opinion, the audiologist 
considered the Veteran's lay statements regarding in-service and 
post-service noise exposure, and the lack of hearing protection 
in service.  The private audiologist opined that the Veteran 
suffered from hearing loss that was at least as likely as not the 
result of exposure to hazardous noise in service.  The Board 
notes that there is no evidence of record to refute the private 
audiologist's opinion.  

In sum, the Board finds that the Veteran has a current diagnosis 
of hearing loss that has been linked to his active duty.  
Resolving reasonable doubt in favor of the Veteran, the Board 
concludes that service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010).  

B.  Tinnitus

During the October 2009 private audiology examination, the 
Veteran complained of an intermittent whistling occurring at 
least two to three times a week and stated that he had difficulty 
understanding normal conversational speech, especially when 
background noise was present.  Based on the Veteran's subjective 
symptoms, the private audiologist diagnosed the Veteran as having 
tinnitus.  Thus, the Board is satisfied that the Veteran has 
submitted competent evidence of a current diagnosis of tinnitus.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the 
"[l]ay testimony is competent . . . to establish the presence of 
observable symptomatology and 'may provide sufficient support for 
a claim of service connection'" (quoting Layno v. Brown, 6 Vet. 
App. 465, 469 (1994))).  Charles v. Principi, 16 Vet. App. 370, 
374 (2002) ("[R]inging in the ears is capable of lay 
observation" and, as such, a veteran is competent to testify as 
to that symptom.").

As stated above, the Board has conceded in-service noise 
exposure.  As to the question of nexus, the October 2009 private 
audiologist opined that it was at least as likely as not that the 
Veteran's tinnitus was the result of in-service noise exposure.  
The private audiologist based this opinion on the Veteran's 
account of his in-service and post-service noise exposure.  
Again, the Board notes that there is no evidence to contradict 
this favorable private medical opinion.  

In sum, the Board finds that the Veteran has a current diagnosis 
of tinnitus that has been linked to his active duty.  Resolving 
reasonable doubt in favor of the Veteran, the Board concludes 
that service connection for tinnitus is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.



________________________________
MARK F. HALSEY


 Department of Veterans Affairs


